Citation Nr: 0203818	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01- 04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the claimed medical expenses reported from January 
1999 to January 2000 were properly applied to reduce the 
veteran's income for pension benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The veteran presented testimony at a personal hearing before 
the undersigned in December 2001.  A transcript of that 
hearing is associated with the record.  

In a letter received by the VA in March 2002, the veteran 
appears to raise additional issues, including a higher rating 
for his service-connected left shoulder disability, that are 
not inextricably intertwined with the issue on appeal.  This 
communication is referred to the RO for any appropriate 
action.   


FINDINGS OF FACT

1.  For the period of January 1, 1999 to December 1, 1999, 
the RO did not exclude from the veteran's annual countable 
income the amount of his reported unreimbursed medical 
expenses, as those medical expenses exceeded his annual 
income. 

2.  For the period of January 1, 2000, the RO correctly 
calculated the veteran's monthly annual rate payable for 
pension by applying the amount of reported unreimbursed 
medical expenses to reduce his income for pension benefits.


CONCLUSION OF LAW

The veteran was awarded all nonservice-connected disability 
pension benefits to which he was entitled from January 1, 
1999 to January 1, 2000, including amounts not subtracted by, 
or awarded for, unreimbursed medical expenses.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.21, 
3.23, 3.29, 3.31, 3.272, 3.273 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statement of the Case issued in May 2001, the 
veteran and his representative were given notice of the 
information, to include the requirement to submit 
documentation of unreimbursed medical expenses in order to 
substantiate the claim.  The veteran has submitted 
documentation of all of his reported medical expenses from 
1999 to 2001.  The veteran has also made his contentions 
known during testimony given at two personal hearings.  The 
Board finds that all relevant facts on this issue have been 
properly developed and the duty to assist has been met.  38 
C.F.R. § 3.159; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


II.  Legal Analysis

Improved pension benefits, like all VA nonservice-connected 
pension benefits, are based, in part, on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521.  

Unreimbursed medical expenses (which were paid within the 
twelve-month annualization period regardless of when 
incurred) are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate of pension payable.  38 U.S.C.A. § 1503; 38 
C.F.R. § 3.272(g).

The maximum annual rates of improved pension are specified by 
law and are increased from time to time under 38 U.S.C.A. 
§ 5312.  Each time there is an increase under 38 U.S.C.A. 
§ 5312, the actual rates are published in the "Notices" 
section of the Federal Register.  38 C.F.R. § 3.23(a) (2001). 

Effective January 1, 1999, the maximum annual pension rate 
for a veteran with one dependent was $11,497.  As of October 
1, 1999, the maximum annual pension rate for a veteran with 
no dependents was $8778.  That rate was increased to 
$8989 effective December 1, 1999; and was the applicable rate 
as of January 1, 2000.  38 U.S.C.A. §§ 1521, 5312; 38 C.F.R. 
§ 3.23(a) (1999) & (2000).  

Whenever there is a change in the maximum annual pension 
rate, the monthly rate of pension payable shall be computed 
by reducing the new applicable maximum annual pension rate by 
countable income on the effective date of the change in the 
applicable maximum annual pension rate, and dividing the 
remainder by 12.  38 C.F.R. § 3.273(b)(1).

Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  38 
C.F.R. § 3.273(b)(2).

After determining the monthly or other periodic rate of 
improved pension under 38 C.F.R. §§ 3.273 and 3.30, the 
resulting rate, if not a multiple of one dollar, will be 
rounded down to the nearest whole dollar amount.  38 C.F.R. 
§ 3.29.

The commencement date of change in benefit payments is 
determined under the provisions of 38 C.F.R. § 3.31.  38 
C.F.R. § 3.273. 

The facts in this case are not in dispute, and reveal the 
following.  In February 1999, the veteran submitted VA Form 
21-8416, Medical Expense Report, showing itemized medical 
expenses totaling $3440 for months during the year 1998.  

On October 1, 1999, the veteran reported to VA that his wife 
had died in September 1999.  He asked that she be removed 
from his disability pension award.  

In a letter dated in October 1999, the RO notified the 
veteran that his payments had been reduced because of the 
change in his marital and dependency status.  The amended 
disability pension award was made effective October 1, 1999, 
the month following the death of the veteran's wife.  

In January 2000, the veteran submitted VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report (or EVR).  
Therein, he identified income received from Social Security 
as the only source of income received for the previous year.  
The amount of Social Security income that his wife received 
before her death was also reported.  The veteran submitted a 
Medical Expense Report showing that itemization of medical 
expenses from January 1999 to December 1999, totaled $5,389.  

In a letter dated in February 2000, the RO notified the 
veteran of his disability award, as was effective on January 
1, 1999 through September 1999, for him and his dependent 
spouse; and from October 1, 999 through January 2000, for him 
with no dependents.  The RO informed the veteran that VA pays 
pension to make up the difference between his countable 
annual income and a maximum annual rate.  The RO provided the 
veteran with calculations of the same, and with computation 
of his countable income with consideration of expenses paid.  
For the dates in question, the veteran's only reported income 
was from Social Security, and his only expenses paid were for 
medical expenses.  

The veteran disagreed with the of the RO's award, and he 
perfected this appeal.  

As indicated in his April 2001 personal hearing before the 
RO, and at a personal hearing before the undersigned in 
December 2001, the veteran essentially contends that he 
should be reimbursed 100 percent for his medical expenses; 
instead having the amount allowed by law, through regulatory 
calculations, being applied to reduce his countable income 
for pension purposes.

The record also shows that the veteran submitted a medical 
expense report, received in January 2001, and that the RO 
used part of that report to recalculate the veteran's 
disability award for the month of January 2000.  In a letter 
dated in February 2001, the veteran was notified of the 
change in calculation for the award effective January 1, 
2000. 

Lastly, it is noted that in November 2001, the veteran was 
granted a waiver of overpayment of $2504 created from income 
received and unreported in 1998; as collection of the debt 
would have been against equity and good conscience.  

The Board has carefully reviewed the evidence of record and 
the veteran's contentions.  In detail below, the Board 
explains how the veteran's medical expenses were applied in 
this case.  Generally, the RO found that, from January 
1999 to December 1999, the veteran's medical expenses did not 
reduce income for pension benefits purposes because his 
countable income was zero.  The RO found that the veteran's 
countable income for January 2000 was just over two thousand 
dollars; and applied the veteran's reported medical expenses 
to reduce income for pension purposes.  

More specifically, the Board calculates that the veteran's 
only source of income from January 1, 1999 was $3,894 
(derived from Social Security, as received by his wife in the 
amount of $1068, and by him in the amount of $2826).  In 
computing his countable income, consideration was given to 
his reported medical expenses paid in the amount of $5,389.  
The maximum annual pension rate for this time period was 
$11,497.  The veteran's medical expenses, less 5 percent of 
the maximum annual pension rate, which is $574 for that time 
period ($11,497 x .05= 574.85), was withheld from the total 
reported paid unreimbursed medical expenses ($5,389 - $574 = 
$4815).  The amount of $4815 would be the amount subtracted 
from the veteran's annual income, and considered to be 
unreimbursed medical expenses, to arrive at his "countable 
income," if it were not a number in excess of the veteran's 
reported income for the year.  That is, since the veteran's 
medical expenses, in the amount of $4815, exceeds the amount 
of his income, $3894, for that period of time, his medical 
expenses are not used to subtract from, or lower, his income 
countable for pension purposes.  Rather, his countable income 
is determined to be zero.  Stated otherwise, the medical 
expenses were not excluded from income for this time period 
because they were not in excess of 5 percent of the maximum 
annual rate.  38 C.F.R. § 3.272(g)(iii).  The veteran was not 
eligible to receive reimbursement for $4815 worth of medical 
expenses.  He was, however for what it is worth, able to 
receive the full amount of the maximum annual rate of pension 
of $11,497 from January 1, 1999 for himself and his spouse.  

From October 1, 1999, the Board calculates that the veteran's 
only source of income was $2826, (derived from Social 
Security for him alone, as his wife had recently passed 
away).  In computing his countable income, consideration was 
given to his reported medical expenses paid in the amount of 
$5,389.  The maximum annual pension rate for that time period 
was $8778.  The veteran's medical expenses, less 5 percent of 
the maximum annual pension rate, which is $438 for that time 
period ($8778 x .05= 438.90), was withheld from the total 
reported paid unreimbursed medical expenses ($5,389 - $438 = 
$4951).  Again, the amount of $4951, which would normally be 
subtracted from the veteran's annual income, as unreimbursed 
medical expenses, to arrive at a lower "countable income" 
is not used because $4951 of unreimbursed medical expenses 
exceeds the amount of his income of $2826 for that time 
period.  Since the medical expenses exceeds the amount of 
income for that time period, it cannot be used to lower the 
amount; and instead the countable income is zero.  Id.  
Again, the veteran received the maximum annual rate allowed 
by law during that time period.  

From December 1, 1999, the Board calculates that the 
veteran's only source of income was $2886, (derived from 
Social Security for him only).  In computing his countable 
income, consideration was given to his reported medical 
expenses paid in the amount of $5,389.  The maximum annual 
pension rate was $8989, effective December 1, 1999.  The 
veteran's medical expenses, less 5 percent of the maximum 
annual pension rate, which is $449 for that time period 
($8989 x .05 = 449.45) was withheld from the total reported 
paid unreimbursed medical expenses ($5,389 - $449 = $4940).  
Again, the amount of $4940, which would normally be 
subtracted from the veteran's annual income, as unreimbursed 
medical expenses, to arrive at a lower "countable income" 
is not used because $4940 of unreimbursed medical expenses 
exceeds the amount of his income of $2886 for that period of 
time.  Id.  

From January 1, 2000, the calculation is different in that 
the veteran's countable income was not zero.  That is, the 
veteran's countable income from January 1, 2000, was $80.  
This number was derived from using the veteran's only 
reported income from Social Security of $2892.  The maximum 
annual rate for the veteran with no dependents was, again, 
$8989.  The maximum annual rate less 5 percent of the maximum 
annual rate was, again, $449.  When you subtract this amount 
from the veteran's total unreimbursed medical expenses, 
reported as $3261, you are left with an amount less than, not 
more than, the veteran's reported income of $2892 ($3261 - 
$449 = $2812).  Therefore, the amount of $2812, can be 
applied, as unreimbursed medical expenses, to reduce the 
veteran's income, and to determine his countable income for 
pension purposes as ($2892 - $2812 = $80).  Then the $80 of 
countable income is subtracted from the maximum annual rate 
of $8989, and the veteran is entitled to receive $8909 of 
pension disability for that time period; which comes out to a 
monthly rate of $742.  According to the RO's letter to the 
veteran in February 2001, the veteran received this monthly 
amount.  

Therefore, the Board finds that, while the veteran was not 
able to receive the full amount of pension for January 2000, 
as that amount was reduced by $80.00, he was able to offset 
all of his medical expenses for that time period.  This is 
the type of reduction that the veteran, essentially, argues 
should have been applied to all of his medical expenses for 
the year 1999, as it virtually wipes out his medical expenses 
for the year, and still allows for receipt of a substantial 
pension.  Rather, based on the regulatory calculations, from 
January 1999 until December 31, 1999, the veteran was unable 
to offset any of his medical expenses, which were thousands 
of dollars during that time period.  

However, in view of the foregoing, the Board concludes that 
the veteran received all the pension benefits to which he was 
entitled from January 1, 1999 to January 1, 2000.  While the 
Board understands the veteran's frustration with having large 
amounts of unreimbursed medical expenses for most of the year 
in 1999, the Board is, nonetheless, bound by applicable 
statutes and VA regulations.  In a case such as this one, 
where the law and not the evidence is dispositive, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

That is, the veteran has not pointed out any error of fact in 
this case.  Rather he essentially disagrees with the 
application of 38 U.S.C.A. § 1503 and 38 C.F.R. § 3.272(g) to 
his case, the provisions of which require that the RO only 
counts that amount of the unreimbursed medical expenses which 
exceed 5 percent of the maximum annual rate of pension in 
calculating his countable income.  Accordingly, the appeal is 
denied.


ORDER

The claimed medical expenses reported from January 1999 to 
January 2000 were properly applied to reduce the veteran's 
income for pension benefits purposes; and, accordingly, his 
underlying appeal for reimbursement of medical expenses is 
denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

